WilsoN, Judge:
The appeals for reappraisement listed in schedule “A,” hereto attached and made a part hereof, have been submitted for decision upon the following stipulation of counsel for the parties:
IT IS HEREBY STIPULATED AND AGREED by and between the attorneys for the parties hereto that the merchandise covered by the appeals for reappraisement" enumerated in Schedule “A,” attached hereto and made a part thereof, consists of 4-Amino Azo Benzene 3.4 Disulphonic Acid which was appraised on an American selling price, as defined under the provisions of Section 402 (g) of the Tariff Act of 1930, at $3.15 per pound, 100% basis, plus metal drums at $5.41 each.
IT IS FURTHER STIPULATED AND AGREED that the said merchandise is competitive with a product sold by the National Aniline Division, Allied Chemical & Dye Corporation, selling at $2.75 per pound, 100% basis, and that the correct American selling price for said 4-Amino Azo Benzene 3.4 Disulphonic Acid, as defined under the provisions of Section 402 (g) of the Tariff Act of 1930, is $2.75 per pound, 100% basis, plus metal drums at $5.41 each.
IT IS FURTHER STIPULATED AND AGREED that the appeal for reap-praisement is abandoned as to any other merchandise listed on the invoices, and that these appeals may be deemed to be submitted for decision upon this stipulation.
On the agreed facts, I find American selling price, as that value is defined in section 402 (g) of the Tariff Act of 1930, as amended, to be the proper basis for the determination of the value of the involved 4-Amino Azo Benzene 3.4 Disulphonic Acid, and that such value was $2.75 per pound, 100 per centum basis, plus metal drums at $5.41 each.
The appeals are dismissed as to all other merchandise. Judgment will be rendered accordingly.